
	

113 HR 1605 IH: Public Safety and Second Amendment Rights Protection Act of 2013
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1605
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Larson of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Veterans’ Affairs and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To protect Second Amendment rights, ensure that all
		  individuals who should be prohibited from buying a firearm are listed in the
		  National Instant Criminal Background Check System, and provide a responsible
		  and consistent background check process.
	
	
		1.Short titleThis Act may be cited as the
			 Public Safety and Second Amendment
			 Rights Protection Act of 2013.
		2.FindingsCongress finds the following:
			(1)Congress supports,
			 respects, and defends the fundamental, individual right to keep and bear arms
			 guaranteed by the Second Amendment to the Constitution of the United
			 States.
			(2)Congress supports
			 and reaffirms the existing prohibition on a national firearms registry.
			(3)Congress believes
			 the Department of Justice should prosecute violations of background check
			 requirements to the maximum extent of the law.
			(4)There are deficits
			 in the background check system in existence prior to the date of enactment of
			 this Act and the Department of Justice should make it a top priority to work
			 with States to swiftly input missing records, including mental health
			 records.
			(5)Congress and the
			 citizens of the United States agree that in order to promote safe and
			 responsible gun ownership, dangerous criminals and the seriously mentally ill
			 should be prohibited from possessing firearms; therefore, it should be
			 incumbent upon all citizens to ensure weapons are not being transferred to such
			 people.
			3.Rule of
			 constructionNothing in this
			 Act, or any amendment made by this Act, shall be construed to—
			(1)expand in any way the enforcement authority
			 or jurisdiction of the Bureau of Alcohol, Tobacco, Firearms, and Explosives;
			 or
			(2)allow the
			 establishment, directly or indirectly, of a Federal firearms registry.
			4.SeverabilityIf any provision of this Act or an amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be invalid for any reason in any court of competent
			 jurisdiction, the remainder of this Act and amendments made by this Act, and
			 the application of the provisions and amendment to any other person or
			 circumstance, shall not be affected.
		IEnsuring that all
			 individuals who should be prohibited from buying a gun are listed in the
			 National Instant Criminal Background Check System
			101.Reauthorization
			 of the National Criminal History Records Improvement ProgramSection 106(b) of Public Law 103–159 (18
			 U.S.C. 922 note) is amended—
				(1)in paragraph (1), in the matter preceding
			 subparagraph (A), by striking of this Act and inserting
			 of the Public Safety and Second
			 Amendment Rights Protection Act of 2013; and
				(2)by striking paragraph (2) and inserting the
			 following:
					
						(2)Authorization of
				appropriationsThere are authorized to be appropriated for grants
				under this subsection $100,000,000 for each of fiscal years 2014 through
				2017.
						.
				102.Improvement of
			 metrics and incentivesSection
			 102(b) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is
			 amended to read as follows:
				
					(b)Implementation
				plan
						(1)In
				generalNot later than 1 year after the date of enactment of the
				Public Safety and Second Amendment Rights
				Protection Act of 2013, the Attorney General, in coordination
				with the States, shall establish for each State or Indian tribal government
				desiring a grant under section 103 a 4-year implementation plan to ensure
				maximum coordination and automation of the reporting of records or making
				records available to the National Instant Criminal Background Check
				System.
						(2)Benchmark
				requirementsEach 4-year plan established under paragraph (1)
				shall include annual benchmarks, including both qualitative goals and
				quantitative measures, to assess implementation of the 4-year plan.
						(3)Penalties for
				non-compliance
							(A)In
				generalDuring the 4-year period covered by a 4-year plan
				established under paragraph (1), the Attorney General shall withhold—
								(i)10 percent of the
				amount that would otherwise be allocated to a State under section 505 of the
				Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the
				State does not meet the benchmark established under paragraph (2) for the first
				year in the 4-year period;
								(ii)11 percent of the
				amount that would otherwise be allocated to a State under section 505 of the
				Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the
				State does not meet the benchmark established under paragraph (2) for the
				second year in the 4-year period;
								(iii)13 percent of
				the amount that would otherwise be allocated to a State under section 505 of
				the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the
				State does not meet the benchmark established under paragraph (2) for the third
				year in the 4-year period; and
								(iv)15 percent of the
				amount that would otherwise be allocated to a State under section 505 of the
				Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the
				State does not meet the benchmark established under paragraph (2) for the
				fourth year in the 4-year period.
								(B)Failure to
				establish a planA State that fails to establish a plan under
				paragraph (1) shall be treated as having not met any benchmark established
				under paragraph
				(2).
							.
			103.Grants to
			 States for improvement of coordination and automation of NICS record
			 reporting
				(a)In
			 generalThe NICS Improvement
			 Amendments Act of 2007 (18 U.S.C. 922 note) is amended—
					(1)by striking
			 section 103 and inserting the following:
						
							103.Grants to
				States for improvement of coordination and automation of NICS record
				reporting
								(a)AuthorizationFrom
				amounts made available to carry out this section, the Attorney General shall
				make grants to States, Indian Tribal governments, and State court systems, in a
				manner consistent with the National Criminal History Improvement Program and
				consistent with State plans for integration, automation, and accessibility of
				criminal history records, for use by the State, or units of local government of
				the State, Indian Tribal government, or State court system to improve the
				automation and transmittal of mental health records and criminal history
				dispositions, records relevant to determining whether a person has been
				convicted of a misdemeanor crime of domestic violence, court orders, and mental
				health adjudications or commitments to Federal and State record repositories in
				accordance with section 102 and the National Criminal History Improvement
				Program.
								(b)Use of grant
				amountsGrants awarded to States, Indian Tribal governments, or
				State court systems under this section may only be used to—
									(1)carry out, as
				necessary, assessments of the capabilities of the courts of the State or Indian
				Tribal government for the automation and transmission of arrest and conviction
				records, court orders, and mental health adjudications or commitments to
				Federal and State record repositories;
									(2)implement
				policies, systems, and procedures for the automation and transmission of arrest
				and conviction records, court orders, and mental health adjudications or
				commitments to Federal and State record repositories;
									(3)create electronic
				systems that provide accurate and up-to-date information which is directly
				related to checks under the National Instant Criminal Background Check System,
				including court disposition and corrections records;
									(4)assist States or
				Indian Tribal governments in establishing or enhancing their own capacities to
				perform background checks using the National Instant Criminal Background Check
				System; and
									(5)develop and
				maintain the relief from disabilities program in accordance with section
				105.
									(c)Eligibility
									(1)In
				generalTo be eligible for a grant under this section, a State,
				Indian Tribal government, or State court system shall certify, to the
				satisfaction of the Attorney General, that the State, Indian Tribal government,
				or State court system—
										(A)is not prohibited
				by State law or court order from submitting mental health records to the
				National Instant Criminal Background Check System; and
										(B)subject to
				paragraph (2), has implemented a relief from disabilities program in accordance
				with section 105.
										(2)Relief from
				disabilities programFor purposes of obtaining a grant under this
				section, a State, Indian Tribal government, or State court system shall not be
				required to meet the eligibility requirement described in paragraph (1)(B)
				until the date that is 2 years after the date of enactment of the
				Public Safety and Second Amendment Rights
				Protection Act of 2013.
									(d)Federal
				share
									(1)Studies,
				assessments, non-material activitiesThe Federal share of a
				study, assessment, creation of a task force, or other non-material activity, as
				determined by the Attorney General, carried out with a grant under this section
				shall be not more than 25 percent.
									(2)Infrastructure
				or system developmentThe Federal share of an activity involving
				infrastructure or system development, including labor-related costs, for the
				purpose of improving State or Indian Tribal government record reporting to the
				National Instant Criminal Background Check System carried out with a grant
				under this section may amount to 100 percent of the cost of the
				activity.
									(e)Grants to indian
				tribesUp to 5 percent of the grant funding available under this
				section may be reserved for Indian tribal governments for use by Indian tribal
				judicial systems.
								(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $100,000,000 for each of fiscal years 2014 through
				2017.
								; 
					(2)by striking title
			 III; and
					(3)in section 401(b),
			 by inserting after of this Act the following: and 18
			 months after the date of enactment of the Public Safety and Second Amendment Rights Protection Act
			 of 2013.
					(b)Technical and
			 conforming amendmentThe table of sections in section 1(b) of the
			 NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by
			 striking the item relating to section 103 and inserting the following:
					
						
							Sec. 103. Grants to States for
				improvement of coordination and automation of NICS record
				reporting.
						
						.
				104.Relief from
			 disabilities programSection
			 105 of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is
			 amended by adding at the end the following:
				
					(c)Penalties for
				non-Compliance
						(1)10 percent
				reductionDuring the 1-year period beginning 2 years after the
				date of enactment of the Public Safety and
				Second Amendment Rights Protection Act of 2013, the Attorney
				General shall withhold 10 percent of the amount that would otherwise be
				allocated to a State under section 505 of the Omnibus Crime Control and Safe
				Streets Act of 1968 (42 U.S.C. 3755) if the State has not implemented a relief
				from disabilities program in accordance with this section.
						(2)11 percent
				reductionDuring the 1-year period after the expiration of the
				period described in paragraph (1), the Attorney General shall withhold 11
				percent of the amount that would otherwise be allocated to a State under
				section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42
				U.S.C. 3755) if the State has not implemented a relief from disabilities
				program in accordance with this section.
						(3)13 percent
				reductionDuring the 1-year period after the expiration of the
				period described in paragraph (2), the Attorney General shall withhold 13
				percent of the amount that would otherwise be allocated to a State under
				section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42
				U.S.C. 3755) if the State has not implemented a relief from disabilities
				program in accordance with this section.
						(4)15 percent
				reductionAfter the expiration of the 1-year period described in
				paragraph (3), the Attorney General shall withhold 15 percent of the amount
				that would otherwise be allocated to a State under section 505 of the Omnibus
				Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State has
				not implemented a relief from disabilities program in accordance with this
				section.
						.
			105.Additional
			 protections for our veterans
				(a)In
			 generalChapter 55 of title 38, United States Code, is amended by
			 adding at the end the following new section:
					
						5511.Conditions for
				treatment of certain persons as adjudicated mentally incompetent for certain
				purposes
							(a)In
				generalIn any case arising
				out of the administration by the Secretary of laws and benefits under this
				title, a person who is determined by the Secretary to be mentally incompetent
				shall not be considered adjudicated pursuant to subsection (d)(4) or (g)(4) of
				section 922 of title 18 until—
								(1)in the case in which the person does not
				request a review as described in subsection (c)(1), the end of the 30-day
				period beginning on the date on which the person receives notice submitted
				under subsection (b); or
								(2)in the case in
				which the person requests a review as described in paragraph (1) of subsection
				(c), upon an assessment by the board designated or established under paragraph
				(2) of such subsection or court of competent jurisdiction that a person cannot
				safely use, carry, possess, or store a firearm due to mental
				incompetency.
								(b)NoticeNotice
				submitted under this subsection to a person described in subsection (a) is
				notice submitted by the Secretary that notifies the person of the
				following:
								(1)The determination made by the
				Secretary.
								(2)A description of the implications of being
				considered adjudicated as a mental defective under subsection (d)(4) or (g)(4)
				of section 922 of title 18.
								(3)The person's right
				to request a review under subsection (c)(1).
								(c)Administrative
				review(1)Not later than 30 days after the date on
				which a person described in subsection (a) receives notice submitted under
				subsection (b), such person may request a review by the board designed or
				established under paragraph (2) or a court of competent jurisdiction to assess
				whether a person cannot safely use, carry, possess, or store a firearm due to
				mental incompetency. In such assessment, the board may consider the person’s
				honorable discharge or decoration.
								(2)Not later than 180 days after the date of
				enactment of the Public Safety and Second
				Amendment Rights Protection Act of 2013, the Secretary shall
				designate or establish a board that shall, upon request of a person under
				paragraph (1), assess whether a person cannot safely use, carry, possess, or
				store a firearm due to mental incompetency.
								(d)Judicial
				reviewNot later than 30 days after the date of an assessment of
				a person under subsection (c) by the board designated or established under
				paragraph (2) of such subsection, such person may file a petition for judicial
				review of such assessment with a Federal court of competent
				jurisdiction.
							(e)Protecting
				rights of veterans with existing recordsNot later than 90 days
				after the date of enactment of the Public
				Safety and Second Amendment Rights Protection Act of 2013, the
				Secretary shall provide written notice of the opportunity for administrative
				review and appeal under subsection (c) to all persons who, on the date of
				enactment of the Public Safety and Second
				Amendment Rights Protection Act of 2013, are considered
				adjudicated pursuant to subsection (d)(4) or (g)(4) of section 922 of title 18
				as a result of having been found by the Department of Veterans Affairs to be
				mentally incompetent.
							(f)Future
				determinations
								(1)In
				generalNot later than 180 days after the enactment of the
				Public Safety and Second Amendment Rights
				Protection Act of 2013, the Secretary shall review the policies
				and procedures by which individuals are determined to be mentally incompetent,
				and shall revise such policies and procedures as necessary to ensure that any
				individual who is competent to manage his own financial affairs, including his
				receipt of Federal benefits, but who voluntarily turns over the management
				thereof to a fiduciary is not considered adjudicated pursuant to subsection
				(d)(4) or (g)(4) of section 922 of title 18.
								(2)ReportNot
				later than 30 days after the Secretary has made the review and changes required
				under paragraph (1), the Secretary shall submit to Congress a report detailing
				the results of the review and any resulting policy and procedural
				changes.
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by adding at the end the following new item:
					
						
							5511. Conditions for treatment of certain persons as
				adjudicated mentally incompetent for certain
				purposes.
						
						.
				(c)ApplicabilitySection
			 5511 of title 38, United States Code (as added by this section), shall apply
			 only with respect to persons who are determined by the Secretary of Veterans
			 Affairs, on or after the date of the enactment of this Act, to be mentally
			 incompetent, except that those persons who are provided notice pursuant to
			 section 5511(e) of such title shall be entitled to use the administrative
			 review under section 5511(c) of such title and, as necessary, the subsequent
			 judicial review under section 5511(d) of such title.
				106.Clarification
			 that Federal court information is to be made available to the National Instant
			 Criminal Background Check SystemSection 103(e)(1) of Public Law 103–159 (18
			 U.S.C. 922 note), is amended by adding at the end the following:
				
					(F)Application to
				federal courtsIn this subsection—
						(i)the terms
				department or agency of the United States and Federal
				department or agency include a Federal court; and
						(ii)for purposes of
				any request, submission, or notification, the Director of the Administrative
				Office of the United States Courts shall perform the functions of the head of
				the department or
				agency.
						.
			107.Clarification
			 that submission of mental health records to the National Instant Criminal
			 Background Check System is not prohibited by the Health Insurance Portability
			 and Accountability ActInformation collected under section
			 102(c)(3) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note)
			 to assist the Attorney General in enforcing section 922(g)(4) of title 18,
			 United States Code, shall not be subject to the regulations promulgated under
			 section 264(c) of the Health Insurance Portability and Accountability Act of
			 1996 (42 U.S.C. 1320d–2 note).
			108.Publication of
			 NICS index statisticsNot
			 later than 180 days after the date of enactment of this Act, and biannually
			 thereafter, the Attorney General shall make the National Instant Criminal
			 Background Check System index statistics available on a publically accessible
			 Internet website.
			109.Effective
			 dateThe amendments made by
			 this title shall take effect 180 days after the date of enactment of this
			 Act.
			IIProviding a
			 Responsible and Consistent Background Check Process
			201.PurposeThe purpose of this title is to enhance the
			 current background check process in the United States to ensure criminals and
			 the mentally ill are not able to purchase firearms.
			202.Firearms
			 transfers
				(a)In
			 generalSection 922 of title
			 18, United States Code, is amended—
					(1)by repealing subsection (s);
					(2)by redesignating
			 subsection (t) as subsection (s);
					(3)in subsection (s),
			 as redesignated—
						(A)in paragraph
			 (1)(B)—
							(i)in
			 clause (i), by striking or;
							(ii)in
			 clause (ii), by striking and at the end; and
							(iii)by
			 adding at the end the following:
								
									(iii)in the case of an instant background
				check conducted at a gun show or event during the 4-year period beginning on
				the effective date under section 210(a) of the
				Public Safety and Second Amendment Rights
				Protection Act of 2013, 48 hours have elapsed since the licensee
				contacted the system, and the system has not notified the licensee that the
				receipt of a firearm by such other person would violate subsection (g) or (n)
				of this section; or
									(iv)in the case of an instant background
				check conducted at a gun show or event after the 4-year period described in
				clause (iii), 24 hours have elapsed since the licensee contacted the system,
				and the system has not notified the licensee that the receipt of a firearm by
				such other person would violate subsection (g) or (n) of this section;
				and
									;
							(B)in paragraph
			 (3)(C)(ii), by striking (as defined in subsection (s)(8));
			 and
						(C)by adding at the
			 end the following:
							
								(7)In this
				subsection—
									(A)the term
				chief law enforcement officer means the chief of police, the
				sheriff, or an equivalent officer or the designee of any such individual;
				and
									(B)the term gun
				show or event has the meaning given the term in subsection
				(t)(7).
									(8)The Federal Bureau
				of Investigation shall not charge a user fee for a background check conducted
				pursuant to this subsection.
								(9)Notwithstanding
				any other provision of this chapter, upon receiving a request for an instant
				background check that originates from a gun show or event, the system shall
				complete the instant background check before completing any pending instant
				background check that did not originate from a gun show or
				event.
								;
				and
						(4)by inserting after
			 subsection (s), as redesignated, the following:
						
							(t)(1)Beginning on the date
				that is 180 days after the date of enactment of this subsection and except as
				provided in paragraph (2), it shall be unlawful for any person other than a
				licensed dealer, licensed manufacturer, or licensed importer to complete the
				transfer of a firearm to any other person who is not licensed under this
				chapter, if such transfer occurs—
									(A)at a gun show or event, on the
				curtilage thereof; or
									(B)pursuant to an advertisement, posting,
				display or other listing on the Internet or in a publication by the transferor
				of his intent to transfer, or the transferee of his intent to acquire, the
				firearm.
									(2)Paragraph (1) shall not apply
				if—
									(A)the transfer is made after a licensed
				importer, licensed manufacturer, or licensed dealer has first taken possession
				of the firearm for the purpose of complying with subsection (s), and upon
				taking possession of the firearm, the licensee—
										(i)complies with all requirements of
				this chapter as if the licensee were transferring the firearm from the
				licensee’s business inventory to the unlicensed transferee, except that when
				processing a transfer under this chapter the licensee may accept in lieu of
				conducting a background check a valid permit issued within the previous 5 years
				by a State, or a political subdivision of a State, that allows the transferee
				to possess, acquire, or carry a firearm, if the law of the State, or political
				subdivision of a State, that issued the permit requires that such permit is
				issued only after an authorized government official has verified that the
				information available to such official does not indicate that possession of a
				firearm by the unlicensed transferee would be in violation of Federal, State,
				or local law;
										(B)the transfer is made between an
				unlicensed transferor and an unlicensed transferee residing in the same State,
				which takes place in such State, if—
										(i)the Attorney General certifies that
				State in which the transfer takes place has in effect requirements under law
				that are generally equivalent to the requirements of this section; and
										(ii)the transfer was conducted in
				compliance with the laws of the State;
										(C)the transfer is made between spouses,
				between parents or spouses of parents and their children or spouses of their
				children, between siblings or spouses of siblings, or between grandparents or
				spouses of grandparents and their grandchildren or spouses of their
				grandchildren, or between aunts or uncles or their spouses and their nieces or
				nephews or their spouses, or between first cousins, if the transferor does not
				know or have reasonable cause to believe that the transferee is prohibited from
				receiving or possessing a firearm under Federal, State, or local law; or
									(D)the Attorney General has approved the
				transfer under section 5812 of the Internal Revenue Code of 1986.
									(3)A licensed importer, licensed
				manufacturer, or licensed dealer who processes a transfer of a firearm
				authorized under paragraph (2)(A) shall not be subject to a license revocation
				or license denial based solely upon a violation of those paragraphs, or a
				violation of the rules or regulations promulgated under this paragraph, unless
				the licensed importer, licensed manufacturer, or licensed dealer—
									(A)knows or has reasonable cause to
				believe that the information provided for purposes of identifying the
				transferor, transferee, or the firearm is false;
									(B)knows or has reasonable cause to
				believe that the transferee is prohibited from purchasing, receiving, or
				possessing a firearm by Federal or State law, or published ordinance; or
									(C)knowingly violates any other provision
				of this chapter, or the rules or regulations promulgated thereunder.
									(4)(A)Notwithstanding any
				other provision of this chapter, except for section 923(m), the Attorney
				General may implement this subsection with regulations.
									(B)Regulations promulgated under this
				paragraph may not include any provision requiring licensees to facilitate
				transfers in accordance with paragraph (2)(A).
									(C)Regulations promulgated under this
				paragraph may not include any provision requiring persons not licensed under
				this chapter to keep records of background checks or firearms transfers.
									(D)Regulations promulgated under this
				paragraph may not include any provision placing a cap on the fee licensees may
				charge to facilitate transfers in accordance with paragraph (2)(A).
									(5)(A)A person other than a
				licensed importer, licensed manufacturer, or licensed dealer, who makes a
				transfer of a firearm in accordance with this section, or who is the organizer
				of a gun show or event at which such transfer occurs, shall be immune from a
				qualified civil liability action relating to the transfer of the firearm as if
				the person were a seller of a qualified product.
									(B)A provider of an interactive computer
				service shall be immune from a qualified civil liability action relating to the
				transfer of a firearm as if the provider of an interactive computer service
				were a seller of a qualified product.
									(C)In this paragraph—
										(i)the term interactive computer
				service shall have the meaning given the term in section 230(f) of the
				Communications Act of 1934 (47 U.S.C. 230(f)); and
										(ii)the terms qualified civil
				liability action, qualified product, and
				seller shall have the meanings given the terms in section 4 of the
				Protection of Lawful Commerce in Arms Act (15 U.S.C. 7903).
										(D)Nothing in this paragraph shall be
				construed to affect the immunity of a provider of an interactive computer
				service under section 230 of the Communications Act of 1934 (47 U.S.C.
				230).
									(6)In any civil liability action in any
				State or Federal court arising from the criminal or unlawful use of a firearm
				following a transfer of such firearm for which no background check was required
				under this section, this section shall not be construed—
									(A)as creating a cause of action for any
				civil liability; or
									(B)as establishing any standard of
				care.
									(7)For purposes of this subsection, the
				term gun show or event—
									(A)means any event at which 75 or more
				firearms are offered or exhibited for sale, exchange, or transfer, if 1 or more
				of the firearms has been shipped or transported in, or otherwise affects,
				interstate or foreign commerce; and
									(B)does not include an offer or exhibit
				of firearms for sale, exchange, or transfer by an individual from the personal
				collection of that individual, at the private residence of that individual, if
				the individual is not required to be licensed under section
				923.
									.
					(b)Prohibiting the
			 seizure of records or documentsSection 923(g)(1)(D) is amended
			 by striking, The inspection and examination authorized by this paragraph
			 shall not be construed as authorizing the Attorney General to seize any records
			 or other documents other than those records or documents constituting material
			 evidence of a violation of law, and inserting the following: The
			 Attorney General shall be prohibited from seizing any records or other
			 documents in the course of an inspection or examination authorized by this
			 paragraph other than those records or documents constituting material evidence
			 of a violation of law..
				(c)Prohibition of
			 national gun registrySection 923 of title 18, United States
			 Code, is amended by adding at the end the following:
					
						(m)The Attorney
				General may not consolidate or centralize the records of the—
							(1)acquisition or
				disposition of firearms, or any portion thereof, maintained by—
								(A)a person with a
				valid, current license under this chapter;
								(B)an unlicensed
				transferor under section 922(t); or
								(2)possession or
				ownership of a firearm, maintained by any medical or health insurance
				entity.
							.
				(d)Technical and
			 conforming amendments
					(1)Section
			 922Section 922(y)(2) of title 18, United States Code, is
			 amended, in the matter preceding subparagraph (A), by striking ,
			 (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and
			 (g)(5)(B).
					(2)Consolidated and
			 Further Continuing Appropriations Act, 2012Section 511 of title
			 V of division B of the Consolidated and Further Continuing Appropriations Act,
			 2012 (18 U.S.C. 922 note) is amended by striking subsection
			 922(t) and inserting subsection (s) or (t) of section
			 922 each place it appears.
					203.PenaltiesSection 924 of title 18, United States Code,
			 is amended—
				(1)in subsection (a),
			 by adding at the end the following:
					
						(8)Whoever makes or attempts to make a
				transfer of a firearm in violation of section 922(t) to a person not licensed
				under this chapter who is prohibited from receiving a firearm under subsection
				(g) or (n) of section 922 or State law, to a law enforcement officer, or to a
				person acting at the direction of, or with the approval of, a law enforcement
				officer authorized to investigate or prosecute violations of section 922(t),
				shall be fined under this title, imprisoned not more than 5 years, or
				both.
						;
				and
				(2)by adding at the
			 end the following:
					
						(q)Improper use of
				storage of recordsAny person who knowingly violates section
				923(m) shall be fined under this title, imprisoned not more than 15 years, or
				both.
						.
				204.Firearms
			 dispositionsSection 922(b)(3)
			 of title 18, United States Code, is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking located and inserting
			 located or temporarily located; and
				(2)in subparagraph
			 (A)—
					(A)by striking
			 rifle or shotgun and inserting firearm;
					(B)by striking
			 located and inserting located or temporarily
			 located; and
					(C)by striking
			 both such States and inserting the State in which the
			 transfer is conducted and the State of residence of the
			 transferee.
					205.Firearm dealer
			 access to law enforcement informationSection 103(b) of Public Law 103–159 (18
			 U.S.C. 922 note), is amended—
				(1)by striking
			 Not later than and inserting the following:
					
						(1)In
				generalNot later than
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)Voluntary
				background checksNot later than 90 days after the date of
				enactment of the Public Safety and Second
				Amendment Rights Protection Act of 2013, the Attorney General
				shall promulgate regulations allowing licensees to use the National Instant
				Criminal Background Check System established under this section for purposes of
				conducting voluntary preemployment background checks on prospective
				employees.
						.
				206.Dealer
			 locationSection 923 of title
			 18, United States Code, is amended—
				(1)in subsection
			 (j)—
					(A)in the first
			 sentence, by striking , and such location is in the State which is
			 specified on the license; and
					(B)in the last
			 sentence—
						(i)by
			 inserting transfer, after sell,; and
						(ii)by
			 striking Act, and all that follows and inserting
			 Act.; and
						(2)by adding after
			 subsection (m), as added by section 202(c), the following:
					
						(n)Nothing in this
				chapter shall be construed to prohibit the sale, transfer, delivery, or other
				disposition of a firearm or ammunition not otherwise prohibited under this
				chapter—
							(1)by a person
				licensed under this chapter to another person so licensed, at any location in
				any State; or
							(2)by a licensed
				importer, licensed manufacturer, or licensed dealer to a person not licensed
				under this chapter, at a temporary location described in subsection (j) in any
				State.
							.
				207.Residence of
			 United States officersSection
			 921 of title 18, United States Code, is amended by striking subsection (b) and
			 inserting the following:
				
					(b)For purposes of
				this chapter:
						(1)A member of the
				Armed Forces on active duty, or a spouse of such a member, is a resident
				of—
							(A)the State in which
				the member or spouse maintains legal residence;
							(B)the State in which
				the permanent duty station of the member is located; and
							(C)the State in which
				the member maintains a place of abode from which the member commutes each day
				to the permanent duty station of the member.
							(2)An officer or
				employee of the United States (other than a member of the Armed Forces) who is
				stationed outside the United States for a period of more than 1 year, and a
				spouse of such an officer or employee, is a resident of the State in which the
				person maintains legal
				residence.
						.
			208.Interstate
			 transportation of firearms or ammunition
				(a)In
			 generalSection 926A of title
			 18, United States Code, is amended to read as follows:
					
						926A.Interstate
				transportation of firearms or ammunition
							(a)DefinitionIn
				this section, the term transport—
								(1)includes staying
				in temporary lodging overnight, stopping for food, fuel, vehicle maintenance,
				an emergency, medical treatment, and any other activity incidental to the
				transport; and
								(2)does not include
				transportation—
									(A)with the intent to
				commit a crime punishable by imprisonment for a term exceeding 1 year that
				involves a firearm; or
									(B)with knowledge, or
				reasonable cause to believe, that a crime described in subparagraph (A) is to
				be committed in the course of, or arising from, the transportation.
									(b)AuthorizationNotwithstanding any provision of any law
				(including a rule or regulation) of a State or any political subdivision
				thereof, a person who is not prohibited by this chapter from possessing,
				transporting, shipping, or receiving a firearm or ammunition shall be entitled
				to—
								(1)transport a
				firearm for any lawful purpose from any place where the person may lawfully
				possess, carry, or transport the firearm to any other such place if, during the
				transportation—
									(A)the firearm is
				unloaded; and
									(B)(i)if the transportation is
				by motor vehicle—
											(I)the firearm is not directly accessible
				from the passenger compartment of the motor vehicle; or
											(II)if the motor vehicle is without a
				compartment separate from the passenger compartment, the firearm is—
												(aa)in a locked container other than the
				glove compartment or console; or
												(bb)secured by a secure gun storage or
				safety device; or
												(ii)if the transportation is by other
				means, the firearm is in a locked container or secured by a secure gun storage
				or safety device; and
										(2)transport
				ammunition for any lawful purpose from any place where the person may lawfully
				possess, carry, or transport the ammunition, to any other such place if, during
				the transportation—
									(A)the ammunition is
				not loaded into a firearm; and
									(B)(i)if the transportation is
				by motor vehicle—
											(I)the ammunition is not directly accessible
				from the passenger compartment of the motor vehicle; or
											(II)if the motor vehicle is without a
				compartment separate from the passenger compartment, the ammunition is in a
				locked container other than the glove compartment or console; or
											(ii)if the transportation is by other
				means, the ammunition is in a locked container.
										(c)Limitation on
				arrest authorityA person who is transporting a firearm or
				ammunition may not be—
								(1)arrested for
				violation of any law or any rule or regulation of a State, or any political
				subdivision thereof, relating to the possession, transportation, or carrying of
				firearms or ammunition, unless there is probable cause that the transportation
				is not in accordance with subsection (b); or
								(2)detained for
				violation of any law or any rule or regulation of a State, or any political
				subdivision thereof, relating to the possession, transportation, or carrying of
				firearms or ammunition, unless there is reasonable suspicion that the
				transportation is not in accordance with subsection
				(b).
								.
				(b)Technical and
			 conforming amendmentThe table of sections for chapter 44 of
			 title 18, United States Code, is amended by striking the item relating to
			 section 926A and inserting the following:
					
						
							926A. Interstate transportation of firearms or
				ammunition.
						
						.
				209.Rule of
			 constructionNothing in this
			 title, or an amendment made by this title, shall be construed—
				(1)to extend background check requirements to
			 transfers other than those made at gun shows or on the curtilage thereof, or
			 pursuant to an advertisement, posting, display, or other listing on the
			 Internet or in a publication by the transferor of the intent of the transferor
			 to transfer, or the transferee of the intent of the transferee to acquire, the
			 firearm; or
				(2)to extend background check requirements to
			 temporary transfers for purposes including lawful hunting or sporting or to
			 temporary possession of a firearm for purposes of examination or evaluation by
			 a prospective transferee.
				210.Effective
			 date
				(a)In
			 generalExcept as provided in
			 subsection (b), this title and the amendments made by this title shall take
			 effect 180 days after the date of enactment of this Act.
				(b)Firearm dealer
			 access to law enforcement informationSection 205 and the
			 amendments made by section 205 shall take effect on the date of enactment of
			 this Act.
				IIINational
			 Commission on Mass Violence
			301.Short
			 titleThis title may be cited
			 as the National Commission on Mass
			 Violence Act of 2013.
			302.National
			 Commission on Mass Violence
				(a)Establishment of
			 commissionThere is established a commission to be known as the
			 National Commission on Mass Violence (in this title referred to as the
			 Commission) to study the availability and nature of firearms,
			 including the means of acquiring firearms, issues relating to mental health,
			 and all positive and negative impacts of the availability and nature of
			 firearms on incidents of mass violence or in preventing mass violence.
				(b)Membership
					(1)AppointmentsThe
			 Commission shall be composed of 12 members, of whom—
						(A)6 members of the
			 Commission shall be appointed by the Majority Leader of the Senate, in
			 consultation with the Democratic leadership of the House of Representatives, 1
			 of whom shall serve as Chairman of the Commission; and
						(B)6 members of the
			 Commission shall be appointed by the Speaker of the House of Representatives,
			 in consultation with the Republican leadership of the Senate, 1 of whom shall
			 serve as Vice Chairman of the Commission.
						(2)Persons
			 eligible
						(A)In
			 generalThe members appointed to the Commission shall
			 include—
							(i)well-known and
			 respected individuals among their peers in their respective fields of
			 expertise; and
							(ii)not
			 less than 1 non-elected individual from each of the following categories, who
			 has expertise in the category, by both experience and training:
								(I)Firearms.
								(II)Mental
			 health.
								(III)School
			 safety.
								(IV)Mass
			 media.
								(B)ExpertsIn
			 identifying the individuals to serve on the Commission, the appointing
			 authorities shall take special care to identify experts in the fields described
			 in section 303(a)(2).
						(C)Party
			 affiliationNot more than 6 members of the Commission shall be
			 from the same political party.
						(3)Completion of
			 appointments; vacanciesNot later than 30 days after the date of
			 enactment of this Act, the appointing authorities under paragraph (1) shall
			 each make their respective appointments. Any vacancy that occurs during the
			 life of the Commission shall not affect the powers of the Commission, and shall
			 be filled in the same manner as the original appointment not later than 30 days
			 after the vacancy occurs.
					(4)Operation of the
			 commission
						(A)Meetings
							(i)In
			 generalThe Commission shall meet at the call of the
			 Chairman.
							(ii)Initial
			 meetingThe initial meeting of the Commission shall be conducted
			 not later than 30 days after the later of—
								(I)the date of the
			 appointment of the last member of the Commission; or
								(II)the date on which
			 appropriated funds are available for the Commission.
								(B)Quorum;
			 vacancies; voting; rulesA majority of the members of the
			 Commission shall constitute a quorum to conduct business, but the Commission
			 may establish a lesser quorum for conducting hearings scheduled by the
			 Commission. Each member of the Commission shall have 1 vote, and the vote of
			 each member shall be accorded the same weight. The Commission may establish by
			 majority vote any other rules for the conduct of the Commission’s business, if
			 such rules are not inconsistent with this title or other applicable law.
						303.Duties of the
			 Commission
				(a)Study
					(1)In
			 generalIt shall be the duty of the Commission to conduct a
			 comprehensive factual study of incidents of mass violence, including incidents
			 of mass violence not involving firearms, in the context of the many acts of
			 senseless mass violence that occur in the United States each year, in order to
			 determine the root causes of such mass violence.
					(2)Matters to be
			 studiedIn determining the root causes of these recurring and
			 tragic acts of mass violence, the Commission shall study any matter that the
			 Commission determines relevant to meeting the requirements of paragraph (1),
			 including at a minimum—
						(A)the role of
			 schools, including the level of involvement and awareness of teachers and
			 school administrators in the lives of their students and the availability of
			 mental health and other resources and strategies to help detect and counter
			 tendencies of students towards mass violence;
						(B)the effectiveness
			 of and resources available for school security strategies to prevent incidents
			 of mass violence;
						(C)the role of
			 families and the availability of mental health and other resources and
			 strategies to help families detect and counter tendencies toward mass
			 violence;
						(D)the effectiveness
			 and use of, and resources available to, the mental health system in
			 understanding, detecting, and countering tendencies toward mass violence, as
			 well as the effects of treatments and therapies;
						(E)whether medical
			 doctors and other mental health professionals have the ability, without
			 negative legal or professional consequences, to notify law enforcement
			 officials when a patient is a danger to himself or others;
						(F)the nature and
			 impact of the alienation of the perpetrators of such incidents of mass violence
			 from their schools, families, peer groups, and places of work;
						(G)the role that
			 domestic violence plays in causing incidents of mass violence;
						(H)the effect of
			 depictions of mass violence in the media, and any impact of such depictions on
			 incidents of mass violence;
						(I)the availability
			 and nature of firearms, including the means of acquiring such firearms, and all
			 positive and negative impacts of such availability and nature on incidents of
			 mass violence or in preventing mass violence;
						(J)the role of
			 current prosecution rates in contributing to the availability of weapons that
			 are used in mass violence;
						(K)the availability
			 of information regarding the construction of weapons, including explosive
			 devices, and any impact of such information on such incidents of mass
			 violence;
						(L)the views of law
			 enforcement officials, religious leaders, mental health experts, and other
			 relevant officials on the root causes and prevention of mass violence;
						(M)incidents in which
			 firearms were used to stop mass violence; and
						(N)any other area
			 that the Commission determines contributes to the causes of mass
			 violence.
						(3)Testimony of
			 victims and survivorsIn determining the root causes of these
			 recurring and tragic incidents of mass violence, the Commission shall, in
			 accordance with section 304(a), take the testimony of victims and survivors to
			 learn and memorialize their views and experiences regarding such incidents of
			 mass violence.
					(b)RecommendationsBased
			 on the findings of the study required under subsection (a), the Commission
			 shall make recommendations to the President and Congress to address the causes
			 of these recurring and tragic incidents of mass violence and to reduce such
			 incidents of mass violence.
				(c)Reports
					(1)Interim
			 reportNot later than 3 months after the date on which the
			 Commission first meets, the Commission shall submit to the President and
			 Congress an interim report describing any initial recommendations of the
			 Commission.
					(2)Final
			 reportNot later than 6 months after the date on which the
			 Commission first meets, the Commission shall submit to the President and
			 Congress a comprehensive report of the findings and conclusions of the
			 Commission, together with the recommendations of the Commission.
					(3)SummariesThe
			 report under paragraph (2) shall include a summary of—
						(A)the reports
			 submitted to the Commission by any entity under contract for research under
			 section 304(e); and
						(B)any other material
			 relied on by the Commission in the preparation of the report.
						304.Powers of the
			 Commission
				(a)Hearings
					(1)In
			 generalThe Commission may hold such hearings, sit and act at
			 such times and places, administer such oaths, take such testimony, and receive
			 such evidence as the Commission considers advisable to carry out its duties
			 under section 143.
					(2)Witness
			 expensesWitnesses requested to appear before the Commission
			 shall be paid the same fees as are paid to witnesses under section 1821 of
			 title 28, United States Code.
					(b)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal agency such information as the Commission considers necessary to carry
			 out its duties under section 143. Upon the request of the Commission, the head
			 of such agency may furnish such information to the Commission.
				(c)Information To
			 be kept confidential
					(1)In
			 generalThe Commission shall be considered an agency of the
			 Federal Government for purposes of section 1905 of title 18, United States
			 Code, and any individual employed by any individual or entity under contract
			 with the Commission under subsection (d) shall be considered an employee of the
			 Commission for the purposes of section 1905 of title 18, United States
			 Code.
					(2)DisclosureInformation
			 obtained by the Commission or the Attorney General under this title and shared
			 with the Commission, other than information available to the public, shall not
			 be disclosed to any person in any manner, except—
						(A)to Commission
			 employees or employees of any individual or entity under contract to the
			 Commission under subsection (d) for the purpose of receiving, reviewing, or
			 processing such information;
						(B)upon court order;
			 or
						(C)when publicly
			 released by the Commission in an aggregate or summary form that does not
			 directly or indirectly disclose—
							(i)the
			 identity of any person or business entity; or
							(ii)any
			 information which could not be released under section 1905 of title 18, United
			 States Code.
							(d)Contracting for
			 researchThe Commission may enter into contracts with any entity
			 for research necessary to carry out the duties of the Commission under section
			 303.
				305.Commission
			 personnel matters
				(a)Compensation of
			 membersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
				(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of service for the Commission.
				(c)Staff
					(1)In
			 generalThe Chairman of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate an executive director
			 and such other additional employees as may be necessary to enable the
			 Commission to perform its duties. The employment and termination of an
			 executive director shall be subject to confirmation by a majority of the
			 members of the Commission.
					(2)CompensationThe
			 executive director shall be compensated at a rate not to exceed the rate
			 payable for level V of the Executive Schedule under section 5316 of title 5,
			 United States Code. The Chairman may fix the compensation of other employees
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for such employees may
			 not exceed the rate payable for level V of the Executive Schedule under section
			 5316 of such title.
					(3)Detail of
			 government employeesAny Federal Government employee, with the
			 approval of the head of the appropriate Federal agency, may be detailed to the
			 Commission without reimbursement, and such detail shall be without interruption
			 or loss of civil service status, benefits, or privilege.
					(d)Procurement of
			 temporary and intermittent servicesThe Chairman of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals not to exceed
			 the daily equivalent of the annual rate of basic pay prescribed for level V of
			 the Executive Schedule under section 5316 of such title.
				306.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Commission and any agency of the Federal
			 Government assisting the Commission in carrying out its duties under this title
			 such sums as may be necessary to carry out the purposes of this title. Any sums
			 appropriated shall remain available, without fiscal year limitation, until
			 expended.
			307.Termination of the
			 CommissionThe Commission
			 shall terminate 30 days after the Commission submits the final report under
			 section 303(c)(2).
			
